   Case 1:20-cv-06274-LAK Document 11-17 Filed 09/30/20 Page 1 of 10




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


               Volume XVII- A3292-A3300
Case 1:20-cv-06274-LAK Document 11-17 Filed 09/30/20 Page 2 of 10




                                                                           JX 077
                                                                    LaMonica v. Tilton, et al., 18-1021-smb


                             A3292
Case 1:20-cv-06274-LAK Document 11-17 Filed 09/30/20 Page 3 of 10




                             A3293
Case 1:20-cv-06274-LAK Document 11-17 Filed 09/30/20 Page 4 of 10




                             A3294
Case 1:20-cv-06274-LAK Document 11-17 Filed 09/30/20 Page 5 of 10




                             A3295
Case 1:20-cv-06274-LAK Document 11-17 Filed 09/30/20 Page 6 of 10




                             A3296
Case 1:20-cv-06274-LAK Document 11-17 Filed 09/30/20 Page 7 of 10




                             A3297
Case 1:20-cv-06274-LAK Document 11-17 Filed 09/30/20 Page 8 of 10




                             A3298
Case 1:20-cv-06274-LAK Document 11-17 Filed 09/30/20 Page 9 of 10




                             A3299
Case 1:20-cv-06274-LAK Document 11-17 Filed 09/30/20 Page 10 of 10




                              A3300
